ORDER
In this matter a rule to show cause having issued to the district judge and district attorney of the 19th Judicial District Court; and it having been agreed and stipulated between counsel for the accused and the district attorney that this matter be taken up summarily upon the written application and opposition filed thereto, without oral argument or hearing; and the court having considered the issues presented, and being of the opinion that paragraph 2, Section 42, Article VII, of the Louisiana Constitution does not proscribe vacation time trial by jury in the instant case, where a special summer session of the 19th Judicial District Court has been called pursuant to its rules authorizing jury trials during vacation time,
Therefore, ordered, adjudged and decreed that the rule to show cause issued herein on July 12, 1973 be and the same is hereby confirmed and made absolute.